Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicants RCE filed on 9/27/21.
		             Response to Applicant’s arguments
The Applicant’s arguments have been fully considered, however are not found persuasive.
		               Response to Applicant’s remarks
With respect to claims 1 on page 15, the Applicant argues the preamble of claims 1 and 6 have been amended to recite “a system comprising hardware processor and memory stored with a plurality of instructions that run on the hardware processor for generating a catalog of LDPC codes through one or more applications or algorithms, for creating error correction codes in communications systems”, thereby disclosing the practical application are in which the present invention/system is employed/used.
The Examiner respectfully disagrees with the statements, and initially points out that instructions stored in a memory running on a hardware processor wherein one or more applications or algorithms may be used for generating a catalog of LDPC codes does not necessarily deem the claim a practical application or more than an abstract idea. The Examiner points out that using applications or algorithms with a hardware processor which may be a generic tool in order to carry out or perform the abstract idea, does not necessarily amount to significantly more than an abstract idea unless it can be shown that there is a practical application or real world result, and merely generating a catalog of LDPC codes without any practical application or real world result, does not amount to significantly more. Further, merely adding 
The claim is still deemed an abstract idea.
Thus, the 35 U.S.C. 101 Rejection is maintained and the claim is deemed an abstract idea.
With respect to claim 6 on pages 15-16, the Applicant argues the preamble of claim 6 is amended to recite “a computer implemented method comprising instructions stored on a non-transitory computer-readable storage medium and executed on a computing device provided with a hardware processor and a memory for generating a catalog of LDPC codes through one or more applications or algorithms, for creating error correction codes in communication systems”, thereby disclosing the practical application area in which the present method is employed/used.
The Examiner respectfully disagrees with the statement, and points to the same or similar reasoning as applied above for claim 1.
			             35 U.S.C. 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Thus, the Examiner points out that these steps merely gather information on graphs, create tables and catalogs of the graphs, store the details of the graphs system which are used to display smallest known (3,g) graphs for even girth g, list of (3,g) graphs for even girth g, and creating error-correction codes based on the catalogue of (3,g) graph for even girth g without any practical use or application. Further, instructions stored in a memory running on a hardware processor wherein one or more applications or algorithms may be used for generating Hamiltonian Bipartite graphs, creating tables of Hamiltonian Bipartite graphs, creating a catalog of (3,g) Hamiltonian bipartite graphs, generating a catalog of LDPC codes, generating a list of (3,g) graphs for even a girth g to provide graphs that are not-vertex transitive for many orders, and creating error correction codes based on the catalogue of (3,g) graph for even girth g does not necessarily deem the claim a practical application or more than an abstract idea either. The Examiner points out that using applications or algorithms with a hardware processor which may be a generic tool in order to carry out or perform the abstract idea, does not necessarily amount to significantly more than an abstract idea unless it can be shown that there is a practical application or real world result, and again merely gathering information on graphs, creating tables and catalogs of the graphs using applications or algorithms and storing the details of the graphs system which are used to display smallest known (3,g) graphs and creating error 

This judicial exception is not integrated into a practical application. In particular, the claim only recites a hardware processor, a graph creation module, a table creation module, a catalog creation module, and an LDPC generation module. However, based on paragraphs ([0067 – 0068]), there is no specific structure for these units or modules, nor are they clearly defined. The hardware processor, a graph creation module, a table creation module, a catalog creation module, and an LDPC generation module are merely used as generic tools to perform the abstract idea, and are cited at a high-level of generality.   

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 

Independent claim 6 is also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The same or similar reasoning is given as applied above for claim 1.

The Dependent claims 2 and 5 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter as they fail to remedy the independent claims.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                     	   
       CONCLUSION

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

  EA
          11/18/21



/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112